Berry, J.
The plaintiff brings this action as endorsee of a promissory note, made by defendants, and payable to the order of “ the Williams Mower and Reaper Co., Syracuse, N. Y. ” The endorsement through which the plaintiff claims, is in these words, viz.: “ Pay Third Nat. Bk., Syracuse, or order, for collection for the Williams Mower and Roaper Co., Syracuse, N. Y. O. Welch, Treas.” The making of the endorsement by Welch, and his authority to make it, are undisputed. The main controversy in the court below was as to whether the plaintiff took the note subject to the *268same defences as if it were in tlie hands of the payee. With' reference to this question the court below ruled, first, that the endorsement was restrictive, and that parol evidence was inadmissible to show that it was absolute ; and, second, that the plaintiff, under the endorsement, took the note subject to the defences mentioned.
The first ruling was clearly right. Ex vi termini, an ■endorsement must be in writing. There can be no such thing as an endorsement wholly or partly in parol. The endorsement in this case is in fact restrictive, and for that reason cannot be, nor bo shown to be, absolute. What the ¡endorser and endorsee may have intended by the endorsement, except so far as it is expressed in the writing, is of no consequence in this action. The plaintiff being thus compelled to stand upon the terms of the endorsement under •which it claims, the case falls within the doctrine of Rock County Nat. Bank v. Hollister, 21 Minn. 385, in which it was held that an endorsee claiming under an endorsement like that in this instance was not the owner of the note endorsed, and therefore not the real party in interest, for which reason he could not maintain an action upon the note.
It follows that in the case at bar the jury was properly directed to find for the defendants. This conclusion disposes of the case, and prevents us from reaching the second •ruling of the court below.
■Judgment affirmed.